UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7938



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL TRACY HARMON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-99-23, CA-00-537)


Submitted:   July 11, 2003                 Decided:   August 5, 2003


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Tracy Harmon, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Tracy Harmon seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent "a substantial showing of the denial of

a constitutional right."       28 U.S.C. § 2253(c)(2) (2000).         We have

independently reviewed the record and conclude that Harmon has not

made the requisite showing.          See Miller-El v. Cockrell, 537 U.S.

322 (2003).     Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the   court    and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2